Title: [Diary entry: 3 October 1794]
From: Washington, George
To: 

3d. Breakfasted at Humels T. 14 M. and dined and lodged at Harrisburgh on the Banks of the Susquehanna 23 miles from Lebanon. At Harrisburgh we found the first Regiment of New Jersey (about 560 strong) commd. by Colo. Turner drawn out to receive me. Passed along the line, to my Quarters—and after dinner walked through and round the Town which is considerable for its age (of about 8 or 9 years). The Susquehanna at this place abounds in the Rockfish of 12 or 15 Inches in length & a fish which they call Salmon.